EQUAL ENERGY LTD. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands of Canadian dollars) June 30, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents 4,863 19,680 Accounts receivable (note 10) 28,250 23,677 Prepaid expenses, deposits and other 1,180 1,998 Current portion of long-term receivables (note 3) - 11,196 Commodity contracts (note 10) 4,738 993 39,031 57,544 Long-term receivable (note 3) 13,400 5,491 Property, plant and equipment (note 4) 393,082 399,237 445,513 462,272 Liabilities Current liabilities Accounts payable and accrued liabilities 22,938 27,997 Commodity contracts (note 10) 82 755 Future income tax liability 1,313 69 24,333 28,821 Long-term debt (note 5) 66,005 70,000 Convertible debentures (note 6) 115,973 114,863 Asset retirement obligations (note 7) 21,350 21,055 Future income tax liability 587 8,487 228,248 243,226 Shareholders’ equity (note 1 and 8) Common shares 222,730 - Unitholders’ capital - 674,106 Equity component of convertible debentures (note 6) 3,951 3,951 Contributed surplus 11,029 11,064 Accumulated other comprehensive income (note 9) (19,789 ) (22,474 ) Deficit(note 1) (656 ) (447,601 ) (20,445 ) (470,075 ) 217,265 219,046 445,513 462,272 See accompanying notes to the consolidated financial statements. Subsequent events (note 13) EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE INCOME (LOSS) Three months ended Six months ended (unaudited)(in thousands) June 30 June 30 2010 2009 2010 2009 Revenues Oil and natural gas 35,857 23,512 79,146 60,378 Royalties (7,116 ) (5,423 ) (15,719 ) (11,924 ) 28,741 18,089 63,427 48,454 Expenses Production 9,147 11,146 17,768 22,858 Transportation 664 710 1,242 1,291 General and administrative 4,445 3,304 8,134 6,886 Interest expense (note 11) 3,689 2,520 6,764 5,048 Share-based compensation expense (note 8) 1,196 974 2,368 2,149 Depletion, depreciation and accretion (notes 4 and 7) 19,791 23,390 40,287 47,031 Foreign exchange (gain) loss 1,161 (132 ) 136 (122 ) 40,093 41,912 76,699 85,141 Loss before income taxes (11,352 ) (23,823 ) (13,272 ) (36,687 ) Income taxes Current 124 - 214 - Future reduction (7,410 ) (9,440 ) (6,483 ) (13,806 ) (7,286 ) (9,440 ) (6,269 ) (13,806 ) Loss (4,066 ) (14,383 ) (7,003 ) (22,881 ) Other comprehensive income (loss) Foreign currency translation adjustment (note 9) 8,605 (25,110 ) 2,684 (14,236 ) Comprehensive income (loss) 4,539 (39,493 ) (4,319 ) (37,117 ) Loss per share (note 8) – Basic and diluted (0.19 ) (0.69 ) (0.32 ) (1.11 ) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) Deficit, beginning of period (450,538 ) (414,817 ) (447,601 ) (406,319 ) Reduction of deficit on Arrangement (note 1) 453,948 - 453,948 - Loss (4,066 ) (14,383 ) (7,003 ) (22,881 ) Deficit, end of period (656 ) (429,200 ) (656 ) (429,200 ) See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Six months ended (unaudited)(in thousands) June 30 June 30 2010 2009 2010 2009 Cash provided by (used in): Operating Loss (4,066 ) (14,383 ) (7,003 ) (22,881 ) Depletion, depreciation and accretion (notes 4 and 7) 19,791 23,390 40,287 47,031 Future income tax reduction (7,410 ) (9,440 ) (6,483 ) (13,806 ) Commodity contracts loss (note 10) (168 ) 7,680 (4,404 ) 13,208 Realized foreign exchange loss (gain) 1,392 (132 ) 25 (122 ) Share-based compensation (note 8) 1,196 974 2,368 2,149 Non-cash interest expense on convertible debentures 622 472 1,110 897 Cash paid on asset retirement obligations (note 7) (274 ) (345 ) (654 ) (675 ) 11,083 8,216 25,246 25,801 Changes in non-cash working capital items (5,833 ) (4,560 ) (11,624 ) (353 ) 5,250 3,656 13,622 25,448 Financing Repayment of long-term debt (note 5) (1,281 ) (1,674 ) (3,889 ) (17,140 ) Redemption of convertible debentures - (2 ) - (2 ) (1,281 ) (1,676 ) (3,889 ) (17,142 ) Investing Property, plant and equipment additions (12,727 ) (1,980 ) (33,205 ) (7,797 ) Capital expenditure to be recovered (note 3) - 1,177 - (2,225 ) Repayment of long-term receivable (note 3) 387 2,780 3,503 6,229 Proceeds on disposal of property, plant andequipment 239 - 2,230 - Changes in non-cash working capital items 2,082 (2,256 ) 2,723 (4,955 ) (10,019 ) (279 ) (24,749 ) (8,748 ) Foreign exchange on financial balances 714 (7 ) 199 (182 ) Change in cash and cash equivalents (5,336 ) 1,694 (14,817 ) (624 ) Cash and cash equivalents, beginning of period 10,199 11,320 19,680 13,638 Cash and cash equivalents, end of period 4,863 13,014 4,863 13,014 See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. General Equal Energy Ltd. (“Equal” or the “Company”) is a growth oriented exploration and production oil and gas company.The Company resulted from a reorganization effective May 31, 2010 pursuant to the Plan of Arrangement (the “Arrangement”) involving, among others, Enterra Energy Trust (“Enterra” or the “Trust”), Equal Energy Ltd. and the securityholders of the Trust. On May 31, 2010, Equal announced that Enterra had completed its previously announced Arrangement to convert from an income trust to a corporation through a business combination pursuant to an arrangement under the Business Corporations Act (Alberta) and related transactions.Unitholders of the Trust received one Equal common share for every three Enterra Energy Trust units held.Enterra’s Board of Directors and management team continued as Equal’s Board of Directors and management team.Immediately subsequent to the Arrangement, former Enterra unitholders held 100 percent of the equity in Equal and Equal effected an internal reorganization whereby, among other things, the Trust was dissolved and the Company received all of the assets and assumed all of the liabilities of the Trust. The outstanding convertible debentures of the Trust were assumed by Equal as a result of the Arrangement and are now convertible into common shares of the
